Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 11, 12, 13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 2002/0035515 (Moreno), in view of 2011/0178633 (Marrese), and further in view of 2019/0114585 (Fee).
Claim 1 

An automated storage and retrieval device (paragraph 19 – teaches an embodiment of the system which includes a locker for storage of goods, controller which controls operation of and access to lockers through the server and communications links; Paragraph 18-teaches that the invention facilitates the secure storage and subsequent transfer of goods (which may include serviced goods) from a first entity (e.g., a vendor) to a second entity (e.g., a customer).)
A scanning device in communication with the automated storage and retrieval device (paragraphs 34, 35, and 44 teach that the embodiment of the invention utilizes a locker connected to a server and a kiosk which is a computer that may include a scanner)
And a computing device in communication with the scanning device and the automated storage and retrieval device (paragraph 19 – teaches an embodiment of the system which includes a locker for storage of goods, controller which controls operation of and access to lockers through the server and communications links; (paragraphs 34, 35, and 44 teach that the embodiment of the invention utilizes a locker connected to a server and a kiosk which is a computer that may include a scanner)
Moreno does not teach; however Marrese teaches:
One or more databases holding order information for a plurality of orders (Paragraph 59 – Orders are stored in an order database; Paragraph 22 – Information associated with the order may be stored in a database…)
Marrese also teaches a recognition module wherein the module when executed:
Receives a scanned machine-readable identifier associated with an item received at the Para 44- Prior to outputting the product groups, the position identifiers of each product group are scanned to identify the product groups inside. Para 54 – gang identifier and position identifier are implemented as barcodes, and the reader is a barcode reader.; para 70 – auto boxing system includes an identifier reader which is configured to attempt to read the identifier on each boxed stack and sends the identifier information including if no identifier is successfully read to the controller) 
Determines if the machine-readable identifier that was scanned is container identification (ID)  (Paragraph 78 – Given the scanned barcodes the controller looks up the product groups ans associated orders associated with the identified position identifiers. )
Identifies the machine-readable identifier based on pre-defined criteria when the machine-readable identifier is determined not to be a container ID (Paragraph 78- For any of the n stacks where the barcode is a gang identifier or where the barcode is missing or where the stack itself is missing, the controller attempts to infer the respective position identifier using the techniques previously discussed.)
Maps the machine readable identifier to an existing order using the order information ( Paragraph 78--If the controller is able to infer the position identifier for any of these stacks the controller looks up the product group associated with the position identifier and associates the stack with the product group and its corresponding order.)
Creates a container ID for the item to be tracked by a fulfillment system; (para 73--The process begins with the manufacture and arrangement of business cards into a grid of stacks of business cards to be boxed where each stack includes a gang identifier or position identifier. Para 78 If the stack is present and identified, customer information associated with its order is obtained and sent to the labeling system for creation and affixation of a label onto the box. 

The combination of Moreno and Marrese does not teach; however, Fee teaches:
A system that stores the item in the automated storage and retrieval device using the created container ID. (paragraph 23 – each of the storage lockers is dimensioned to have an interior volume to be suitable for receiving and storing packages…. Fig. 3 shows a locker having a package received in its interior space. The package has a package identifier on one sidewall. Examples of package identifiers include….bar codes and RFID tags. (Referenced teaching is found in paragraph 22 of Provisional Application 62/572,953)
It would have been obvious to one of ordinary skill of art before the effective date of filing to combine the teaching of storing an item in automated storage and retrieval device using a package identifier (which corresponds to a container ID) with the combined teaching of an storage and retrieval device and the automated recognition module of Moreno and Marrese. Storing the item using the container ID is advantageous as it allows the users who are storing or retrieving the item to determine recipients and other information associated with the package or item. (See, Fee paragraph 70).
Claim 2
Paragraph 35- As specific needs require, various functional componenets may be added, deleted or substituted within the kiosk as desired. (emphasis added). A scanner may be used to determine a user’s identity and/or access authorizations. Various other data input and output devices may be utilized including, but not limited to…bar code scanners.)
Claim 5
The combination of Moreno, Marrese and Fee teach the limitations of claim 1.Moreno further teaches wherein the automated storage and retrieval device provides access to the item by a customer. (para 81- kiosk releases the lock on the specified locker and the customer then retrieves his order. )
Claim 6
The combination of Moreno, Marrese and Fee teach the limitations of claim 5. Moreno further teaches wherein a user provides credentials to the automated storage and retrieval device to initiate retrieval of the item. (para 57 – customer uses access code to access a locker.)
Claim 8 – see relevant rejection of claim 1. 
Claim 9 – see relevant rejection of claim 2. 
Claim 11 –See relevant rejection of claim 4. 
Claim 12 – see relevant rejection of claim 5.
Claim 13 – see relevant rejection of claim 6. 
Claim 15 – See relevant rejection of claim 1. Marrese further teaches a non-transitory computer readable medium. (Para 8 Computer typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by computer and includes both volatile and non volatile media, removable and non removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.  )
Moreno teaches a computing device. Marrese discloses a non-transitory computer-readable medium. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the non-transitory computer-readable medium of Marrese for the processor and memory of Moreno. 
Claim 17 – see relevant rejection of claim 4. 
Claim 18 – see relevant rejection of claim 5.
Claim 19 – The combination of Moreno, Marrese and Fee teach the limitations of claim 18. Moreno further teaches the method of claim 18 further comprising instructions for verifying credentials to the automated storage and retrieval device to initiate retrieval of the item. (paragraph 60 The service provider then directs the controller or kiosk to open/unlock the designated locker upon receiving the customer's access code.)
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moreno, Marrese and Fee further in view of Vidmar, Stanley, Tower System provides automated storage and retrieval., March 30, 2005, https://news.thomasnet.com/fullstory/tower-system-provides-automated-storage-and-retrieval-461698 (Vidmar). 
Claim 3
See Original Press Release , page 1, teaching a new tower system which combines high density drawer storage, automated storage and retrieval.)
It would have been obvious to one of ordinary skill in the art to combine the teaching of an automated storage and retrieval device that is a tower of Vidmar to the teaching of Moreno as the tower system gives “organizational benefits…space savings…and power and convenience.” See, Vidmar, Page 1, Press Release Summary.
Claim 10 and Claim 16 – See relevant rejection of claim 3. 
Claim 4 is rejected as obvious in view of the combination of Moreno, Marrese, and Fee, further in view of 2019/0012639 (Boothman).
Claim 4
The combination of Moreno, Marrese, and Fee teach the limitations of claim 1. Moreno teaches that a customer’s order is assigned an order number which is used for tracking; however does not teach that the order number is received as a machine-readable identifier by the storage and retrieval device.
It does not teach; however, Boothman teaches: The system of claim 1 wherein when the machine readable identifier is one of an Advanced Shipping Notice (ASN) number and a tracking number. (paragraph 18 – a shipment record may be associated with a unique identifier…a shipping agent tracking number; paragraph 17 and 19 teaches that the unique identifier is machine readable and is received by a reader or scanner for recognition)) 
. 
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moreno, Marrese, Fee and 2020/0005226 (Sikka).
Claim 7- The combination of Moreno, Marrese and Fee teach the limitations of claim 1; however the combination does not teach wherein the automated storage and retrieval device is one of a drone and an Autonomous Guided Vehicle (AGV). Sikka; however, teaches this: (paragraph 30  - the present technology may be advantageously applicable to automated storage facilities in which the tasks of retrieving, transporting, replenishing, etc., inventory items are partially or fully performed by Automated Guided Vehicles (AGV), warehouse robotic machines, etc., thereby increasing the efficiency of the AGVs.)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of automated storage and retrieval is fully performed by AGVs to the teaching of Moreno as doing so increases efficiency. (See Sikka paragraph 30). 
Claims 14 and 20- See relevant rejection of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./ Examiner,
Art Unit 3628